Citation Nr: 1012262	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran had a hearing before the 
Board in September 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred hepatitis C during his 
military service.  Specifically, the Veteran testified 
before the Board in September 2009 that while stationed in 
Vietnam for approximately 6 months he was in combat living 
in foxholes and overall unsanitary conditions.  He testified 
that he would not always get a chance to shave or brush his 
teeth, and when he did, supplies, to include razors and 
toothbrushes were often shared.  He further indicated during 
that time he had recurrent skin rashes that ultimately 
developed into lesions and open sores.  He believes the 
living conditions that he sustained for 6 months made him 
susceptible to obtaining hepatitis C.  

The Veteran also, during his hearing before the Board, 
indicated he is mainly treated privately for his hepatitis 
C, which was diagnosed in 1994.  The only pertinent 
treatment records currently in the claims folder is a 2003 
VA outpatient treatment record noting the Veteran's history 
of hepatitis C and further noting the Veteran is treated 
privately for the condition.  The Veteran indicated he is 
treated in Danville, Illinois and at the SIU School of 
Medicine in Springfield, IL.  The Veteran further identified 
Dr. Blessing as a privately treating physician for his 
hepatitis C.  The RO should make efforts to obtain these 
private treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the Veteran's service treatment records do not 
confirm shared razors or toothbrushes, but the Veteran's 
July 1969 separation examination does confirm the Veteran 
suffered with "maculo popular pityriasis rosea" (i.e. a skin 
rash with lesions) for one to two weeks.  The Veteran's 
personnel records, moreover, confirm the Veteran was 
involved in an operation against the Vietnam enemy in Da 
Nang, Vietnam from February 1967 to April 1967, as well as 
other operations thereafter. 

The Veteran's post-service treatment records, however, also 
indicate a lengthy struggle with poly-substance abuse, to 
include cocaine.  The Veteran also has a lengthy post-
service occupational history as a coal miner.  

In light of the missing treatment records, service treatment 
records confirming the presence of open lesions, and post-
service exposure to hepatitis C risk factors, a VA 
examination is required to ascertain the likely etiology of 
the Veteran's hepatitis C.  The Board further notes the 
Veteran has never been afforded a VA examination for this 
claimed condition.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from June 2004 to the present.  




Accordingly, the case is REMANDED for the following action:

1. Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Danville, Illinois from June 2004 to the 
present regarding hepatitis C treatment.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his hepatitis C, to include 
Dr. Blessing, SIU School of Medicine in 
Springfield, IL any other private medical 
doctor or institution identified.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records and hospitalization 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for the claimed condition of hepatitis C 
to ascertain the diagnosis and likely 
etiology of his hepatitis C or any other 
related diagnosis found. The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
Veteran's hepatitis C is at least as likely 
as not related to his "maculo popular 
pityriasis rosea" noted in the service 
treatment records or his contended sharing 
razors, toothbrushes and overall unsanitary 
conditions of his service in Vietnam versus 
post-military exposure to relevant risk 
factors, to include those exposed to as a 
coal miner and a long-standing poly-
substance abuser.  The examiner should also 
reconcile any conflicting medical evidence 
in the record. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided.  

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


